DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final office action on the merits on patent application 16914655, which is a division of 15692072, filed 08/31/2017, now U.S. Patent #10699963, attorney docket 252011-6761. Application is assigned an effective filing date of 8/31/2017 based on parent application filing date, and applicant Is Taiwan Semiconductor Manufacturing Co., Ltd. Claims 1-20 are pending and are considered below.  Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Claim 1 recites a substrate with a first semiconductor layer, an isolation layer and a second semiconductor layer formed in it. That requires a substrate that is in addition to the layers.  The drawings do not show that element. Therefore, the separate substrate must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(a)  because the specification, while being enabling for an SOI substrate, does not reasonably provide enablement for forming a semiconductor layer, an insolation layer and a second semiconductor layer in a substrate required by claims 1 and 15.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to the invention commensurate in scope with these claims. SIO substrates are known in the art, and the disclosure supports “providing an SOI substrate,” but no direction is provided on how to form the above said layers in a substrate. Forming a semiconductor layer on an insulating layer or in a substrate as claimed is not well known and would 
Claims 2-7 and 16-20 contain the same defect.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.



Claim 2 rejected under 35 U.S.C. 112(b)  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor , regards as the invention.
Claims 2 and 9 recites, “wherein the trench is formed during the etching of the first dielectric layer….” But claim 1 recites, “etching the first isolation feature to form a trench….”  It is not clear whether these are construed to be the same or different process steps.
Claim 3 recites, “wherein the trench is wider and deeper than the opening.” The term “wider and deeper” in claim 3 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 10 recites; “wherein the trench, the first opening and the second openings gradually shrink” it is not clear whether the limitation refers to a reduction in width in the depth direction or change in dimension over time, like laundry in the dryer.
Claim 11 recites the limitations “deeper” and “shallower.” These are relative terms, which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 
Claim 12 recites the limitations “higher than” These are relative terms, which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4 and 8 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Cheng et al. (U.S. 2013/0288451).

As for claim 1,
Cheng teaches in figures 4a-4h a method for forming a semiconductor device structure, comprising: 
forming a first semiconductor layer (402), an insulating layer (404) and a second semiconductor layer (406) in a substrate (400);
 forming a first isolation feature (415/418) in the first semiconductor layer, the insulating layer and the second semiconductor layer; 
forming a transistor (434) in and over the substrate adjacent to the first isolation feature; 
etching the first isolation feature to form a trench extending below the insulating layer (mask and etch steps are the same as the first embodiment [0064, 0089]); 
and filling the trench with a metal material (440, [0064]) to form a second isolation feature in the first isolation feature.

As for claim 4,
Cheng teaches the method for forming a semiconductor device structure as claimed in claim 1,  and Cheng teaches that the first isolation feature penetrates through the second semiconductor layer and the insulating layer and extends into the first semiconductor layer ([0064]),


As for claim 8,
Cheng teaches in figures 4a-4h a method for forming a semiconductor device structure, comprising: 
forming a first isolation feature (415/418) in a substrate; 
implanting the substrate with a dopant to form a well region (432) covering and adjoining a bottom of the first isolation feature ([0089]) 
forming a gate stack over the substrate (434); 
forming source and drain (P+/N+) structures on opposite sides of the gate stack in the substrate; 
etching through the first isolation feature and the well region to form a trench (mask and etch steps are the same as the first embodiment [0064, 0089]), wherein the substrate is partially exposed from the trench (at the bottom the semiconductor layer is exposed [0064]); and 
filling the trench with a conductive material (440) to form a second isolation feature in the first isolation feature ([0064]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 2, 3 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Pelella et al. (U.S 2006/0258110).

As for claim 2,
Cheng teaches the  method for forming a semiconductor device structure as claimed in claim 1, and Cheng teaches depositing a first dielectric layer (542) over the substrate to cover the first isolation feature and the transistor, wherein the trench penetrates through the first dielectric layer and extends into the first isolation feature; 
Cheng does not teach etching the first dielectric layer to form openings wherein the transistor is partially exposed from the openings (at the top of the transistor), and wherein the trench is formed during the etching of the first dielectric layer; and 
 Or filling the openings with the metal material to form conductive contacts electrically connected to the transistor. (does not teach)
However, Pelella teaches in figure 10, etching the dielectric (74) to simultaneously form a well contact hole and source/drain/gate contact holes (76) and in figure 11, filling the openings with metal (78).
It would have been obvious to one skilled in the art at the effective filing date of this application to simultaneously etch and fill S/D/G contacts and well contacts because it would reduce the number of masks required, and the manufacturing cost. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 3,
Cheng in view of Pelella makes obvious the method for forming a semiconductor device structure as claimed in claim 2, and in the suggested combination, Pelella teaches that the trench is wider and deeper than the openings.
It would have been obvious to one skilled in the art at the effective filing date of this application to make a wider/deeper well contact because the well is deeper than the S/D/G and requires a deeper etch to reach it, and a it is easier to fill a deeper contact feature with metal when the feature is wider. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 9,
Cheng teaches the method for forming a semiconductor device structure as claimed in claim 8, and teaches depositing a dielectric layer (442) over the substrate to cover the first isolation feature, the gate stack and the source and drain structures, 
wherein the trench penetrates through the first dielectric layer and extends into the first isolation feature (shown filled in figure 4H); 
Cheng does not teach etching the first dielectric layer to form a first opening and second openings, wherein the gate stack is partially exposed from the first opening, and the source and drain structures are partially exposed from the second openings, and wherein the trench is formed during the etching of the first dielectric layer; or filling the first opening and the second openings with the conductive material to form contacts electrically connected to the gate stack and the source and drain structures.

It would have been obvious to one skilled in the art at the effective filing date of this application to simultaneously etch and fill S/D/G contacts and well contacts because it would reduce the number of masks required, and the manufacturing cost. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 10,
Cheng in view of Pelella makes obvious the method for forming a semiconductor device structure as claimed in claim 9, and in the combination, it is inherent that the trench, the first opening and the second openings gradually shrink along a direction from the dielectric layer towards the substrate. All etching is inherently anisotropic to some degree, etching the sidewalls as the depth increases.

As for claim 11,
Cheng in view of Pelella makes obvious the method for forming a semiconductor device structure as claimed in claim 9, and in the combination, Pelella teaches that the second openings are deeper than the first opening and shallower than the trench.
It would have been obvious to one skilled in the art at the effective filing date of this application to make a wider/deeper well contact because the well is deeper than source drain, which is deeper than the gate and requires a deeper etch to reach it. One 

As for claim 12,
Cheng in view of Pelella makes obvious the method for forming a semiconductor device structure as claimed in claim 9, and in the combination, Pelella teaches that a top surface of the second isolation feature is higher than a top surface of the gate stack.
It would have been obvious to one skilled in the art at the effective filing date of this application make the ILD thicker than the transistor, so that the gate contact can have adequate height. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Pelella in further view of Burbach et al. (U.S. 2003/0203546).

As for claim 5,
Cheng teaches the method for forming a semiconductor device structure as claimed in claim 4, but does not teach implanting the first semiconductor layer with a dopant to form a well region before the etching of the first isolation feature, wherein the well region is partially exposed from the trench.

It would have been obvious to one skilled in the art at the effective filing date of this application to implant the well in order to form a low resistance ohmic contact.  See Burbach [0047]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 6,
Cheng in view of Pelella and Burbach makes obvious the method for forming a semiconductor device structure as claimed in claim 5, and in the combination, Cheng teaches that the well region is partially etched during the etching of the first isolation feature. ([0064]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Botula et al (U.S. 2010/0156510).

As for claim 7,
Cheng teaches the method for forming a semiconductor device structure as claimed in claim 1, but does not teach that the trench is filled with the metal material before the formation of the transistor.
However, Botula teaches in figures 1-2, forming a trench (17) in through a STI (33) before forming the transistor. 
.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng.

As for claim 13, 
Cheng teaches the method for forming a semiconductor device structure as claimed in claim 8, and Cheng makes obvious removing a portion of the second isolation feature above a top surface of the first isolation feature. (in a separate embodiment of figure 3h, Cheng teaches metal deposition and planarization, which inherently removes metal from the surface.  
It would have been obvious to one skilled in the art at the effective filing date of this application to use the metal deposition / planarization of figure 3H to fill the trenches of figure 4h, because it reduces the number of required masks and eliminates a highly toxic metal etch step. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 14
.
Allowable Subject Matter
Claims 15-20 would be allowable if rewritten or amended to overcome the rejection of claim 15 under 35 U.S.C. 112(a) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
As for claim 15, the prior art does not teach or make obvious a method of manufacture as recited in claim 15 which includes the limitation that the STI is in the bottom semiconductor layer and the metal layer extends below the bottom of the implanted region in the bottom semiconductor layer.
Claims 16-20 depend from claim 15 and carry the same novel features.

Conclusion
                                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Examiner, Art Unit 2893